The bill is to enjoin cutting and removing standing timber from lands which, it is alleged, complainant "owns and heretofore has been in possession," and upon which respondents had entered and begun the erection of a sawmill, and cutting of the timber. By amendment complainant is alleged to be in possession. The appeal is from a decree discharging a temporary injunction.
A preliminary injunction was granted on application to Judge Parks of the Twelfth circuit. The bill was then filed in the circuit court of Barbour county, in equity; the court having jurisdiction of the cause.
Upon the hearing of a motion to dissolve for want of equity in the bill and upon denials of the answer and supporting affidavits, Judge Williams, of Barbour circuit, rendered his decree dissolving the temporary injunction and a later order denying an application to reinstate the injunction. Thereafter the bill was amended, and on ex parte application to Judge Parks another temporary injunction was granted. On motion and hearing before Judge Williams this injunction was discharged, and complainant appeals.
The amendment of a bill before final decree is matter of right. No order of allowance of the amendment is necessary. Code, § 6558.
After a temporary injunction, granted upon the original bill, has been dissolved on motion, the complainant may amend the bill to give it equity, and again make application for reinstatement or renewal of the injunction. Mack v. De Bardeleben Coal  Iron Co., 90 Ala. 404, 8 So. 150, 9 L.R.A. 650; 32 C. J. p. 430, § 736.
This application, however, must in the first instance be presented to and heard by the judge before whom the cause is pending and who pronounced the order of dissolution. Chancery rule 100; 2 Daniell's Pl.  Prac. § 1589; Chappell v. Roberts,140 Ala. 320, 37 So. 241. A similar rule obtains on applications for reinstatement pending appeal from a decree of dissolution. Code, § 8312. These rules avoid conflict and confusion in judicial proceedings. They recognize the rule that further orders in a pending cause, after a hearing, should be made by the judge having in hand the protection of parties litigant.
The general statute (Code, § 8288), conferring authority on circuit judges to grant injunctions returnable into any circuit court in the state, must be construed in connection with section 8312 and rule of practice 100. The case does not involve an inquiry as to whether an order reinstating the injunction in violation of rule 100 is void on collateral attack, nor whether the rule applies where the judge dissolving the injunction is absent, sick, or otherwise unavailable. No such contingency appears in the present case.
It is of no consequence that the petition for a new injunction after dissolution takes the form of an original ex parte application, and not one for reinstatement. The status shown by the entire record determines the nature of the proceeding. 1 High on Injunctions, § 41.
It follows the order for injunction of August 3, 1926, was improvidently granted. A motion to "discharge," rather than to "dissolve," is the proper remedy to reach such error or irregularity in the granting of the writ. Ex parte Sayre,95 Ala. 288, 11 So. 378; East  W. R. Co. v. E. T., V.  G. R. Co., 75 Ala. 275; Jones v. Ewing, 56 Ala. 362.
By the present statute an interlocutory order discharging an injunction is reviewable by appeal. Code, § 6081. There was no error in the decree discharging the injunction.
Dealing with the decree sustaining demurrer to the bill as amended, we reach a different conclusion. The amended bill avers complainant is the owner of the 40 acres of timbered land, owns the legal title thereto, is in the possession of same, and that she and those under whom she claims have had continuous adverse possession thereof for 20 years; that defendants unlawfully entered as trespassers thereon, and were proceeding after warning to erect a sawmill thereon, and to cut and destroy all the merchantable timber on the land; that the lands were chiefly valuable for the timber thereon.
Taken as true on demurrer, the bill makes a case of irreparable injury as defined in such cases. The owner of timbered lands is entitled to enjoy them in the state in which they are held and to have the benefit of the increment thereon. In this era of growing scarcity of standing timber, a tendency is toward protection of the owner by injunctive process, rather than leaving him to an action at law for money compensation. Tidwel v. H. H. Hitt Lumber Co., 198 Ala. 236, 73 So. 486, L.R.A. 1917C, 232.
Neither is the owner in possession required *Page 448 
to concede the usurped possession of a trespasser and sue in ejectment, looking to equity to protect him while the suit at law is being heard. The owner is not required to concede to a trespasser the vantage ground of possession necessary to a recovery in ejectment. The injunction suit promptly brought may be viewed as one of the means of preventing the unlawful entry into possession which the trespasser is seeking to accomplish.
Irwin v. Shoemaker, 205 Ala. 13, 88 So. 129, presents a case of long acquiescence by complainant in the possession of the respondent and outlays by him rendering it inequitable to intervene by injunction. The equity of a case turns upon its particular facts.
The answer is a complete denial of title and possession in complainant, an assertion of title in respondents, with possession for a long period in respondents and their predecessors, naming them.
The case is a proper one for hearing upon the merits, the issues made by bill, and answer. The decree sustaining demurrer to the amended bill is reversed, and the cause is remanded.
Affirmed in part, and in part reversed and remanded.
All the Justices concur, except in this: SAYRE and GARDNER, JJ., hold there was error in discharging the injunction.